      Case 3:16-cr-01896-DMS Document 95 Filed 02/11/20 PageID.201 Page 1 of 2



   ROBERT S. BREWER, JR.
 1 United States Attorney

 2 MATTHEW J. SUTTON
   Assistant U.S. Attorney
 3 Illinois State Bar No. 6307129
   880 Front Street, Room 6293
 4
   San Diego, California 92101-8893
 5 Telephone: (619) 546-8941
   Facsimile: (619) 546-0631
 6 Matthew.Sutton@usdoj.gov

 7
     Attorneys for the United States
 8
                           UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10

11 UNITED STATES OF AMERICA,                    Case No.: 16-cr-01896-DMS
12                                                        17-cr-03687-DMS
           v.
13                                              JOINT MOTION TO CONTINUE
     DAMASO LOPEZ-SERRANO (1),                  SENTENCING HEARING
14

15     Defendant.

16         The parties hereby file a joint motion requesting that the sentencing hearing in this

17 matter presently scheduled before the Honorable Dana M. Sabraw for March 12, 2020, at

18 9:30 a.m., be continued to June 11, 2020, at 3:00 p.m. Assistant United States Attorney

19 Matthew Sutton contacted defense counsel who agreed to continue this hearing. The

20 parties further agree that the time between the filing of this joint motion until June 11,

21 2020, is excludable under the Speedy Trial Act under 18 U.S.C. Section 3161(h)(1)(G).

22
           DATED: February 11, 2020                     Respectfully submitted,
23

24                                                      ROBERT S. BREWER, JR.
                                                        United States Attorney
25
           /s/ Matthew J. Lombard                       /s/Matthew J. Sutton
26
           Counsel for Damaso Lopez-Serrano             Assistant United States Attorney
27

28
      Case 3:16-cr-01896-DMS Document 95 Filed 02/11/20 PageID.202 Page 2 of 2



                                UNITED STATES DISTRICT COURT
1
                           SOUTHERN DISTRICT OF CALIFORNIA
2
     UNITED STATES OF AMERICA,
3
                                                   Case No.: 16-cr-01896-DMS
4                  Plaintiff,
                                                             17-cr-03687-DMS
           v.
5
     DAMASO LOPEZ-SERRANO (1),                     CERTIFICATE OF SERVICE
6
       Defendant.
7

8 IT IS HEREBY CERTIFIED THAT:

9
           I, Matthew J. Sutton, am a citizen of the United States and am at least eighteen
10
     years of age. My business address is 880 Front Street, Room 6293, San Diego, California
11
     92101-8893.
12
           I am not a party to the above-entitled action. I have caused service of this JOINT
13
     MOTION TO CONTINUE SENTENCING HEARING on the following parties by
14
     electronically filing the foregoing with the Clerk of the District Court using its ECF
15
     System, which electronically notifies them.
16

17         Matthew J. Lombard and Michael Littman

18
           I declare under penalty of perjury that the foregoing is true and correct.
19
           Executed on February 11, 2020.
20

21                                                        s/Matthew J. Sutton
                                                          MATTHEW J. SUTTON
22

23

24

25

26

27

28
                                                   2
